Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 3/25/2020, has been entered into the record. 
Claims 1-6 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (US Pub. No. 2017/0100926 A1) in view of Mieda et al. (US Pub. No. 2017/0047548), hereafter referred to as Mieda.

As to claim 1, Kano discloses a method for manufacturing an organic electronic device (fig 1 and [0039]), comprising:
a device base material forming step of forming a device base material in which a first electrode, an organic layer-containing device function part, and a second electrode are sequentially provided on a substrate (fig 2, 
a dehydration step of dehydrating ([0052]-[0057]) a protective film-attached sealing member (fig 2, member 10) in which a protective film (18) is layered, via an adhesive layer (16), on a sealing member (20) having the adhesive layer (16) layered on a sealing base material (material of 20; [0043]-[0044]; [0049]); and 
a sealing member bonding step of bonding the sealing member via the adhesive layer to the device base material after the protective film is peeled from the protective film-attached sealing member having been subjected to the dehydration step (fig 2; [0050]). 
Kano does not disclose wherein a peel strength of the adhesive layer to the protective film in the protective film-attached sealing member is from 0.06 N/20mm to 0.3 N/20mm.  
Nonetheless, Mieda discloses wherein a peel strength of an adhesive layer to a protective film in a protective film-attached sealing member is from 0.005 N/20 mm to 0.3 N/20mm ([0103]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


As to claim 3, Kano in view of Mieda discloses the method for manufacturing an organic electronic device according to claim 1 (paragraphs above).
Mieda further discloses wherein an adhesive layer contains a desiccant ([0060]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the desiccant of Mieda in the adhesive layer of Kano since this will capture moisture that may egress the sealing layer and thus further suppress the deterioration of the organic light emitting element. 

As to claim 4, Kano in view of Mieda discloses the method for manufacturing an organic electronic device according to claim 1 (paragraphs above).
Kano further discloses wherein a thickness of the protective film is between 5 and 250 microns ([0064]-[0065]).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protective film with the optimized thickness of 50 microns or less so that the pressure sensitive adhesive layer is sufficiently protected while also allowing for moisture to be released through the protection film 18 so that moisture can be released while the films are bonded together, thus allowing for further protection of the adhesive layer from foreign matter ([0053]).  

As to claim 5, Kano in view of Mieda discloses the method for manufacturing an organic electronic device according to claim 1 (paragraphs above).

the peel strength is from 0.06 N/20mm to 0.18 N/20mm.  
However, Kano does disclose wherein a thickness of the protective film is between 5 and 250 microns ([0064]-[0065]).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protective film with the optimized thickness of equal to or more than 7 microns and equal to or less than 25 microns so that the pressure sensitive adhesive layer is sufficiently protected while also allowing for moisture to be released through the protection film 18 so that moisture can be released while the films are bonded together, thus allowing for further protection of the adhesive layer from foreign matter ([0053]).  
Furthermore, Mieda discloses wherein a peel strength of an adhesive layer to a protective film in a protective film-attached sealing member is from 0.005 N/20 mm to 0.3 N/20mm ([0103]).  In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the peel strength of the adhesive layer to the protective film of Kano within the range as taught by Mieda since this will allow for easy removal of the protective layer without damage to the adhesive layer or sealing layer by not having a strength that is too high and not prematurely separating the protection layer with a peel strength that is too low.  

As to claim 6, Kano in view of Mieda discloses the method for manufacturing an organic electronic device according to claim 1 (paragraphs above).
Kano further discloses wherein a material for the sealing base material contains aluminum or copper ([0085]). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Mieda and further in view of Ohashi et al. .

As to claim 2, Kano in view of Mieda discloses the method for manufacturing an organic electronic device according to claim 1 (paragraphs above).
Kano in view of Mieda does not disclose wherein the dehydration step, the protective film-attached sealing member is dehydrated by irradiating the protective film-attached sealing member with infrared radiation.  
Nonetheless, Ohashi discloses wherein a dehydration step includes irradiating with infrared radiation ([0008]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use infrared radiation heating as taught by Ohashi in the drying process of Kano in view of Mieda since this will provide an efficient process of drying without peeling off the protective film layer.  

Pertinent Art
US 2016/0237288 teaches additional ranges of peeling strength.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/15/2021